Citation Nr: 1737256	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  16-15 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected death pension (survivor's pension) benefits, to include special monthly pension based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Assistance


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION


The appellant is the widow of a Veteran who served on active duty from August 1942 to June 1945.  He was awarded an Air Medal among other decorations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the award of nonservice-connected death pension benefits, including special monthly pension based on the need for aid and attendance, because of excess income.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, further development is necessary prior to the adjudication of the issue on appeal.

The appellant has properly executed the necessary form to be represented by the West Virginia Department of Veterans Assistance.  Because her claim is for nonservice-connected pension benefits, it is being handled by the consolidated pension center located at the VARO in Philadelphia, Pennsylvania rather than the RO in West Virginia.  The Certification of Appeal, VA Form 8, indicates that no VA Form 646 (Statement of Accredited Representative in Appealed Case) is of record because the representing organization is "not present in building."  

An appellant is entitled to representation at all stages of an appeal. 38 C.F.R. § 20.600 (2016).  The United States Court of Appeals for the Federal Circuit has held that VA appellants have a property interest in VA benefits and constitutionally protected due process rights in the claims adjudication process.  Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009).  In fact, denial of the right to representation is one of the reasons for which a Board decision can be vacated.  38 C.F.R. § 20.904 (2016).  

Again a review of the evidence of record reveals that the West Virginia Department of Veterans Assistance was not asked and did not submit a VA Form 646 on the appellant's behalf because they were not located at the Philadelphia Pension Center.   However, the appellant's file is entirely electronic.  It is possible for the controlling RO / Pension Center to email the representative, have the representative review the file remotely, and submit the necessary VA Form 646 electronically to the file for review.  In order to preserve the appellant's due process rights, her representative must be given an opportunity to review the record and provide argument in response to the denial of the claim.  Therefore, the Board finds that a remand is necessary to obtain a VA Form 646 from the representative.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

The AOJ must provide the West Virginia Department of Veterans Assistance an opportunity to provide a VA Form 646 or its equivalent on behalf of the appellant. 38 C.F.R. § 20.600 (2016).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

